Case 1:18-cv-00730-JL Document 33-1 Filed 01/24/20 Page 1 of 5



        V JJIllXEL
              Case 1:18-cv-00730-JL Document 33-1 Filed 01/24/20 Page 2 of 5


      University of
      New Hampshire                                                          UNH School of Law
                                                                             Civil Law Clinic

                                                                             2 White Street
                                                                             Concord, NH 03301 USA
January     22, 2020
                                                                             V: (603) 225-3350
                                                                             F: (603) 22g-0423
Via   fax   61 7-3 I 0-275 1                                                 Tfl: 7.7.1 (Relay NH)

                                                                             law.unh.edu
Legal Order Processing
Bank of America Financial Center


Re:         Bank Records of Absolut Residential Care, L[C
            Account No.:         8590

Dear LegaL Order Processing:

I represent Selena Randolph, the managing member of Absolut Residential Care, LLC. Her
company maintained the above-described checking account with Bank of America during 2014.
My client is involved in litigation involving a lender who wired thnds and disbursed funds from
this account between January and some unknown date in 2014. The defendant in this case,
World Business Lenders, has demanded discovery of the complete bank statements for this
account for the period January through date of closure in 2014. Judge Laplante of the United
States District Court has ordered Ms. Randolph to produce these records.

I enclose a copy of Judge Laplante’s Order plus an authorization signed by Selena Randolph as
managing member of the LLC giving her permission for me to obtain these records. By this
letter, I am asking Bank of America to reproduce copies of the complete bank statements from
January’ 2014 to whatever date the account was closed. I believe it closed sometime in mid-
20 14. If your bank cannot reproduce these statements for any reason, please generate a letter
explaining why the bank is unable to comply with this request so that I may show the Court and
opposing counsel. If you are able to reproduce the records, I would greatly appreciate their
production. It would be helpftil to know how soon these might be produced so that I may inform
the Court. Also, I will pay the cost of reproducing these statements.

Thank you.

Very truly yours,



Peter S Wright, Jr squire
Director of Clinical Programs

Enclosures
        Case 1:18-cv-00730-JL Document 33-1 Filed 01/24/20 Page 3 of 5



                               RELEASE OF INFORMATION


       I, Selena Randolph, managing member of Absolut Residential Care, LLC, hereby give
my permission for Bank of America to release to my attorney, Civil Practice Clinic at University
of New Hampshire School of Law and Peter S. Wright, Jr., Esquire, complete bank statements,
including copies of all checks, on Account No.          8590, for the months Januaxy 1,2014
through December 31, 2014, or until this account was cLosed, if that is sooner.



                      Z/      2020
Date’
                                                       aging Member n behalf a
                                                    Absolul Residential Care, LLC
           Case 1:18-cv-00730-JL Document 31 Piled 12/27/19 Page 1 of 2
           Case 1:18-cv-00730-JL Document 33-1 Filed 01/24/20 Page 4 of 5



                                United States District Court
                                District of New Hampshire


Selena S. Randolph

                                                                 Civil No. 1 8-cv-730-JL

WBL SPE II. LLC. as successor
to World Business Lenders. LLC


                                          ORDER


       Defendant WBL SPE II, LLC moves the court to hold plaintiff Selena S. Randolph

in contempt for failure to produce Hill responses to certain interrogatories and documents

in response to certain requests for production that it served on the plaintiff in

December 2018. Specifically, WBL requested and has not received:

       •   A list of tenants, the terms of occupancy, and the date of each tenancy, along
           with copies of all leases, for properties owned by the plaintiff, and

       •   Full and complete copies of all bank accounts for the plaintiff and her
           company, Absolut Residential Care, LLC, from January 2014 to the present,
           which demonstrate: (a) how the loan proceeds were spent and (b) any
           payments made to WBL to pay back the loan at issue.

During a status conference held March 15. 2019, the court addressed the plaintiffs

failure to respond to these discovery request but did not, at that time, order their

production in light of the plaintiffs subsequent bankruptcy filings. The court further
          Case 1:18-cv-00730-JL Document 31 Piled 12/27/19 Page 2 ci 2
          Case 1:18-cv-00730-JL Document 33-1 Filed 01/24/20 Page 5 of 5



addressed this failure during a status conference held December 20, 2019, at which the

plaintiff failed to appear despite being ordered to do so.1

       The court now orders the plaintiff to respond in Ml to these discovery requests on

or before January 10, 2020. To the extent that water damage to certain of plaintiffs

business records2 prevents her from producing responsive documents, plaintiff shall

undertake reasonable efforts to provide all complete and responsive information that is

within her possession, custody or control. Plaintiffs failure to respond to these discovery

requests and to appear as ordered may result in sanctions up to and including dismissal of

the action or default judgment. $g Fed.R.Civ.P. 37(b)(2)(A).


       SO ORDERED.



                                                      4 /r
                                                      Jjkph N. apla te
                                                      I4nited States District Judge

Dated; December 27, 2019

cc:      Peter S. Wright, Jr., Esq.
         Sabrina C. Beavens, Esq.
         Susan Aileen Lowry, Esq.




‘     Notice of Hearing, December 6,2019 (“Plaintiff Selena S. Randolph is directed to attend
the conference as well.”). Plaintiffs counsel attended the conference.
2
  The plaintiff has represented, through a signed affidavit, that certain records related to her
tenancies were destroyed in a flood.       Randolph Afft (doc. no. 27-1).
